IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE §

PETITION OF DANIEL M. § No. 617, 2015
PASKINS, JR. FOR A WRIT OF §
MANDAMUS §

Submitted: January 25, 2016
Decided: January 28, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices.
O R D E R

This 28‘[1 day of January 2016, it appears to the Court that:

(1) On November 13, 2015, Daniel M. Paskins, Jr. ﬁled a petition for a
writ of mandamus ordering the Superior Court to release him from Level IV Work
Release where he awaited installation of a Transdermal Alcohol Device to Level
III probation. The State answered the petition and moved to dismiss because,
among other things, the petition was moot in light of Paskins’ release from Level
IV Work Release to Level III probation.

(2) The Chief Deputy Clerk issued a notice directing Paskins to show
cause his petition should not be dismissed for his failure to pay the ﬁling fee or a
motion to proceed in forma pauperis as he was previously directed to do. In his
response to the notice to show cause, Paskins claims that he ﬁled a motion to
proceed informa pauperis more than a month ago. No such motion was received

by this Court.

(3) Dismissal of the petition is appropriate in light of Paskins’ failure to
pay the ﬁling fee or a motion to proceed in forma pauperis as directed by the
Court.l Dismissal is also appropriate because the petition is moot in light of
Paskins’ release ﬁ'om Level IV Work Release to Level III probation.

NOW, THEREFORE, IT IS ORDERED that the petition for the issuance of

a writ of mandamus is DISMISSED.